Citation Nr: 0737489	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  06-14 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for residuals of trauma to the right foot and ankle.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a chronic skin 
condition.

5.  Entitlement to service connection for residuals of a skin 
condition (jungle rot), to include sexual dysfunction.

6.  Entitlement to service connection for tooth loss.

7.  Entitlement to service connection for residual sexual 
dysfunction.

8.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).
REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to February 
1970.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a November 2004 decision by the RO.

The veteran and his wife testified at a hearing held at the 
RO during June 2007 before the undersigned Board member.

By an August 2005 statement, the veteran made a new claim of 
earlier effective date for his service-connected residuals of 
trauma to his right foot and ankle.  At the June 2007 
hearing, the veteran also stated he was making new claims of 
service connection for recently diagnosed hypertension and 
diabetes.  These matters are referred to the RO for such 
further action as may be appropriate.




REMAND

The Board notes that only some of the veteran's service 
personnel and medical records were obtained from the National 
Personnel Records Center (NPRC).  The NPRC replied to the RO 
that standard source documents from the personnel records 
were not available.  Some personnel records were obtained, 
primarily in the form of orders for transfer.  Review of the 
veteran's SMRs shows that there are no records for any 
medical treatment during the veteran's tour of duty in 
Vietnam from March 1969 to February 1970, nor is there a copy 
of a separation medical examination.  It appears from his 
service record that, when he was discharged in February 1970, 
he had an Army reserve obligation until May 8, 1973.  He was 
transferred to the United States Army Reserve Control Group 
in St. Louis, Missouri.  It may be that, if the veteran was 
assigned to a local Southwestern Michigan Army Reserve 
Organization, more of his service personnel and medical 
records may be found there.

At the June 2007 hearing the veteran testified that during 
late 1969 he contracted a severe case of a skin disease which 
he termed was "jungle rot" from his waist down to his 
ankles, and he was treated at the military hospital in Long 
Bihn, Vietnam.  He contends that he has residuals of this 
skin disease, to include sexual dysfunction and possible 
nerve damage that may be causing the sexual dysfunction.  
However, there has been no attempt to obtain records from the 
Long Bihn military hospital.  

The veteran also testified that he suffered a shrapnel wound 
to his right ankle during the early part of his tour in 
Vietnam during 1969, for which he was awarded the Purple 
Heart.  He testified that the actual medal had been lost; his 
daughter found it all moldy among his ex-wife's belongings 
and threw it out.  The veteran also testified that he had 
engaged in combat many times and that he was awarded the 
Combat Infantryman's Badge.  However, neither award is shown 
on his service record.  There is evidence in the claims file 
that during 1985 the veteran had applied to the Department of 
the Army to have his DD 214 corrected to show his award of 
the Purple Heart.  The November 1985 NPRC reply to the 
Department of the Army was that the requested military 
medical records were not found in the veteran's claims 
folder.  The RO had also asked NPRC to verify whether the 
veteran had been awarded a Purple Heart.  In its July 2004 
reply to the RO, NPRC said that the records did not show the 
award of the Purple Heart for this veteran.  In its June 2004 
VCAA letter, the RO returned forms that the veteran had 
completed and sent relating to correction of his service 
record to reflect award of the Purple Heart.  The RO informed 
him that it was necessary to file his request with NPRC.  
There is no evidence in the file that he followed through 
further to obtain correction of his service record.

The veteran also claims service connection for residuals of 
tooth loss in Vietnam.  He testified that two front lower 
teeth were chipped in Vietnam when his rifle jammed and 
kicked back; that the teeth were repaired with only temporary 
fillings; that the two teeth rotted after he was released 
from service; and he eventually had to have all his teeth 
extracted in order to obtain both lower and upper dentures.  
The veteran's SMRs contain no dental records from his tour in 
Vietnam.   

At the June 2007 hearing, the veteran also testified that he 
had appointments to obtain VA examinations of his hearing and 
for PTSD at the Battle Creek VAMC shortly after the hearing.  
The Board notes that the veteran has provided copies of VA 
treatment records for the period from June 14 to June 15, 
2007.  Additional VA treatment records need to be obtained. 

As concerns the veteran's claim of service connection for 
PTSD, the Board notes that there is currently no proof that 
he engaged in combat during his tour of Vietnam.  His service 
record does not reflect that he was awarded the Purple Heart 
or the Combat Infantryman's Badge.  Although the file 
contains a November 1969 order showing that the veteran was 
awarded an Air Medal, only the award of an Air Medal with a 
"V" device is considered to be evidence of exposure to 
combat related stressors.  Therefore, unless the award of the 
Purple Heart or the Combat Infantryman's Badge can be 
confirmed, the veteran's lay testimony relating to his 
claimed stressor (a shrapnel wound in the right ankle and any 
other combat related incidents) cannot be accepted as 
evidence of the required stressor, and it will be necessary 
to obtain verification of any claimed stressor.

The Board also notes that the RO did not afford the veteran 
any VA compensation and pension (C&P) examinations relating 
to any of his claims of service connection, including his 
current claim of increased initial rating for service-
connected trauma to his right foot and ankle.  At the June 
2007 hearing the veteran testified that his right foot and 
ankle are aggravated by his work as a construction supervisor 
because he has to go up ladders and a lot of stairs; that he 
has arthritis in the right foot and ankle; and that they are 
getting worse and sometimes lock up on him.

Under 38 C.F.R. § 3.159(c)(4) (2006), VA will provide a 
medical examination or opinion if the information and 
evidence of record does not contain sufficient medical 
evidence for VA to make a decision on the claim but: 1) 
contains competent lay or medical evidence that the claimant 
has a current diagnosed disability, or persistent or 
recurring symptoms of disability; 2) establishes that the 
veteran suffered an event, injury, or disease in service; and 
3) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  See 38 U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2006).

The Board also notes that VA has a heightened duty to 
consider application of the benefit of the doubt rule (not a 
heightened benefit of the doubt), to assist the veteran in 
developing his claim, and to explain its decision when the 
veteran's medical records have been destroyed or lost.  See 
Cromer v. Nicholson, 19 Vet. App. 215 (2005);  Russo v. 
Brown, 9 Vet. App. 46 (1996); O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).        

Accordingly, a remand is needed in order to make further 
attempts to search for the veteran's complete service 
personnel and medical records; to obtain copies of VA 
treatment records that were generated after the June 2007 
hearing; to further develop the veteran's claim of PTSD 
stressor(s); and to afford him VA C&P examinations as may be 
appropriate, including a VA examination relating to his claim 
of increased initial rating for service-connected trauma to 
his right foot and ankle. 



For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the veteran to identify, and 
provide releases for any additional, 
relevant private treatment records that 
he wants VA to help him obtain.  (1) 
Specifically ask him for copies of any 
medical records in his possession that 
relate to the issues on appeal.  If he 
provides appropriate releases, or 
identifies any VA treatment, assist him 
in obtaining the records identified, 
following the procedures in 38 C.F.R. 
§ 3.159 (2007).  (2) Also specifically 
ask the veteran if he served with a 
specific Army reserve organization prior 
to, and after, his active service.  If 
so, he should identify that organization 
and provide any records in his possession 
that relate to his period(s) of reserve 
duty.  (3) Also specifically ask the 
veteran if he did send a further request 
to correct his service record to reflect 
award of the Purple Heart, and what the 
reply, if any, was.  He should provide 
copies of the related documents.  The 
materials obtained, if any, should be 
associated with the claims file. 

2.  Obtain copies of all VA treatment 
records from the Battle Creek VAMC (or 
from any other VA medical facility that 
the veteran identifies) since June 15, 
2007, to the present time.  The materials 
obtained, if any, should be associated 
with the claims file.
 
3.  Make additional attempts to obtain 
the veteran's complete service personnel 
and medical records from NPRC, from any 
reserve organization or its repository of 
records identified by the veteran, and 
from the Long Bihn military hospital 
records (which may have been stored 
separately from the veteran's service 
medical records).  A memorandum 
summarizing all attempts to obtain 
records that could not be located should 
be drafted and placed in the claims file.  
The materials obtained, if any, should be 
associated with the claims file.
  
4.  Schedule the veteran for a C&P 
increase examination with a VA 
orthopedist for obtaining a diagnosis of 
the current severity of any residual 
disability resulting from the service-
connected trauma to his right foot and 
ankle.  Forward the claims file to the 
examiner.  The examiner's report must 
specifically note that the claims file 
was reviewed.  All appropriate diagnostic 
tests should be conducted.  All 
appropriate ranges of motion of the right 
ankle and foot should be provided, 
including the measurement of any 
limitations due to pain, weakness, or 
fatigability (DeLuca).  Any limitation of 
motion of the right foot and/or ankle 
should be rated as either moderate or 
marked.  A complete rationale must be 
provided as to all findings and any 
opinions. 

5.  Schedule the veteran for a VA C&P 
examination for PTSD if and only if  the 
additionally developed materials show 
that the veteran has a current diagnosis 
of PTSD.  If so, assist the veteran in 
obtaining verification of any claimed 
stressor(s) by an inquiry to the Joint 
Services Records Research Center (JSRRC).  
6.  Schedule the veteran for a VA C&P 
audiometric examination relating to his 
claims of service connection for hearing 
and tinnitus.  Forward the claims file to 
the examiner.  The examiner's report must 
specifically note that the claims file 
was reviewed.  The examiner should 
provide an opinion as to whether any 
diagnosed hearing disability including 
tinnitus is likely related to (i.e., more 
than a 50 percent probability) the 
veteran's active military service.  A 
complete rationale for all opinions 
should be provided.

7.  Schedule the veteran for a VA C&P 
examination with a dermatologist in 
connection with his claim of service 
connection for a chronic skin condition.  
Forward the claims file to the examiner.  
The examiner's report must specifically 
note that the claims file was reviewed.  
The examiner should provide an opinion as 
to whether any diagnosed disability of 
the skin is likely related to (i.e., more 
than a 50 percent probability) the 
veteran's active military service.  The 
examiner should also provide an opinion 
as to the likelihood that a skin disorder 
of the type described by the veteran as 
"jungle rot" that he experienced from 
the waist to his ankles in service could 
result in sexual dysfunction, or cause 
nerve damage resulting in sexual 
dysfunction.  A complete rationale for 
all opinions should be provided. 

9.  Schedule the veteran for a VA C&P 
examination with a urologist in 
connection with his claims of service 
connection for sexual dysfunction, and/or 
as a residual of a skin disease 
contracted in service.  Forward the 
claims file to the examiner.  The 
examiner's report must specifically note 
that the claims file was reviewed.  All 
appropriate diagnostic tests should be 
conducted, including any neurological 
studies.  Referral should be made to a VA 
neurologist if deemed appropriate.  The 
examiner should provide an opinion as to 
whether any diagnosed erectile 
dysfunction is likely related to (i.e., 
more than a 50 percent probability) the 
veteran's active military service.  The 
examiner should also provide an opinion 
as to the likelihood that a skin disorder 
of the type described by the veteran as 
"jungle rot" that he experienced from 
the waist to his ankles in service could 
result in sexual dysfunction, including 
sexual dysfunction due to nerve damage.  
A complete rationale for all opinions 
should be provided.

9.  Schedule the veteran for a VA C&P 
examination with a dentist in connection 
with his claim of service connection for 
tooth loss incurred in service.  Forward 
the claims file to the examiner.  The 
examiner's report must specifically note 
that the claims file was reviewed.  The 
examiner should note whether the veteran 
lost any teeth due to loss of substance 
or body of the maxilla or mandible.  The 
examiner should provide an opinion as to 
whether any diagnosed disability of the 
teeth is likely related to (i.e., more 
than a 50 percent probability) the 
veteran's active military service.  A 
complete rationale for all opinions 
should be provided. 
        
10.  The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2007).

12.  After undertaking any other 
development deemed appropriate, the RO 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007). 



________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007). 


